984 So.2d 1279 (2008)
Tommy L. THOMAS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-1195.
District Court of Appeal of Florida, First District.
June 27, 2008.
Tommy L. Thomas, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Tommy L. Thomas is hereby afforded a belated appeal of the order of the Circuit Court for Leon County which denied postconviction relief in case number 2002-CF-427. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
WOLF, THOMAS, and ROBERTS, JJ., concur.